Robert L. Brown, Justice. This is a capital case where the appellant, Albert Lewis Huggins, was convicted of murdering Clark White and sentenced to life imprisonment without parole. Huggins was further convicted of theft of an automobile and sentenced to 20 years imprisonment. On appeal, he argues that the evidence was insufficient to sustain the judgments. We disagree, and we affirm. Clark White, also known as Troy White, was an employee of the Crittenden County Sheriff’s Department Drug Task Force. Although White worked for the Drug Task Force, he had a friendship with Huggins and a third man, Mark Lewis, also known as Renee Lewis, which involved smoking crack cocaine together. Lewis, who testified for the State at the ensuing trial, provided much of the factual background in this case. Clark White had a credit arrangement with Huggins and Booker T. Shelton, a crack cocaine supplier in Memphis, Tennessee. Huggins would provide cocaine to White on credit with White using personal property as collateral for payment. Huggins in turn purchased the crack cocaine from his supplier, Booker Shelton. The “pawned” property would be released to White when he paid for the cocaine. On January 8, 1993, a Friday, White purchased crack cocaine from Huggins and smoked it with Lewis and Huggins at Huggins’s residence in Memphis. They also drank alcoholic beverages. Early Sunday morning, January 10, 1993, White had spent all of his money, and Huggins sold him more crack cocaine on credit, using a 1987 Pontiac Firebird as collateral. White drove the Firebird, but it was actually owned by the Crittenden County Sheriff’s Department. Later that day, White returned to Arkansas in a different car and cashed a $300 check at a convenience stroe to satisfy the debt to Huggins. The three men then went back to Huggins’s home in Memphis to smoke more crack cocaine. Later on that Sunday, White’s money supply was again depleted, and again he used the Pontiac Firebird as collateral for $400. The three men continued to smoke crack cocaine in Memphis into Monday, January 11, 1993, but on that day they returned to Crittenden County so that White could obtain money to repay Booker Shelton and remove the Pontiac Firebird from “hock.” Shelton had told Huggins to return from Arkansas with either the car or the money to pay the debt. Huggins and Shelton would not allow White to drive to Arkansas alone in the Pontiac Firebird because they were afraid that White would not come back. Huggins drove the car with White and Lewis as passengers to White’s trailer home near Crawfordsville in Crittenden County. White’s parents and brother lived next to him in separate trailers. During that same day, White began preparing chicken for the three men to eat, but at some point White and Lewis left the kitchen area to do laundry, leaving Huggins there alone. Prior to leaving, White had pulled “something” out of one of the cabinets, according to Lewis, and cut it open. When Lewis and White returned to the kitchen, Lewis saw Huggins holding White’s cup and pouring beer into it. The three men had eaten the prepared food and returned to the living room area, when White “keeled over” and began foaming at the mouth. According to Lewis, he immediately got up to run to get White’s mother for help, but Huggins stopped him, told him not to worry, and asked him for assistance in moving White to the couch. Huggins assured Lewis that White would be all right. After White collapsed, Lewis heard something hit the garbage can in the kitchen. (Lewis earlier testified that this occurred when the three men were in the kitchen but later clarified this point on direct examination.) When he looked in the garbage can, he saw a plastic bottle of Sleep Away, a barbiturate agent used for putting animals to death. White had been issued the Sleep Away in 1989, when he had worked as an ordinance officer for the City of Earle. Lewis saw Huggins remove the Sleep Away container from the garbage can with a paper towel and put it in a basket or bowl in the kitchen area. Huggins subsequently admitted in a statement to State Police Investigator Edward Fitzpatrick that he used the paper towel because he did not want to leave his fingerprints on the bottle at that time. When Lewis asked Huggins what Sleep Away was, Huggins replied that it was poison for putting dogs to sleep. Huggins got a cloth towel, put some ice in it, and placed it on White’s forehead. White was still foaming at the mouth. The men stayed in the trailer for another ten minutes and then left for Memphis in the Pontiac Firebird. Both Huggins and Lewis knew at that time that the car was owned by the Crittenden County Sheriff’s Department. On the way to Memphis, Tennessee, Lewis asked Huggins where the Sleep Away bottle was and Huggins replied, “Goddamn, I forgot it.” The two men took the car to Memphis and gave it to Booker Shelton. They did not return to White’s trailer home. The Firebird was found some days later in Memphis in the possession of Booker Shelton. White’s body was found four days later on January 15, 1993, by his brothers. Subsequent medical examination revealed that his death was caused by a fatal dosage of pentobarbital, a barbiturate which is the active ingredient in Sleep Away. Both Lewis and Huggins were charged with premeditated capital murder in connection with the death of Mark White. Lewis pled guilty to second degree murder and theft of property and received a sentence of five years for murder and theft of property and received a sentence of five years for murder and a suspended sentence of 20 years for theft. On cross examination, Lewis first admitted and then denied making a statement to law enforcement officers that Clark White had pulled a jug from the cabinet, cut it open, and thrown the container in the trash can. Also, on cross examination, he denied making a statement that he did not see anyone but White pour contents from the container into his own cup. Lewis’s statement to law enforcement officers was not introduced into evidence by the State or by the defense. Following the jury trial, Huggins was convicted of capital murder. During the penalty phase, Huggins told the jury that he “panicked” after White drank the Sleep Away. He was sentenced to life imprisonment without parole. He was further convicted of theft of the Pontiac Firebird and sentenced to 20 years.  The crux of Huggins’s appeal centers on whether the State provided sufficient evidence to support the two judgments of conviction. Evidence is sufficient to support the two judgments of convictions. Evidence is sufficient if it is substantial, that is, if the trier of fact can reach a conclusion without resorting to speculation or conjecture. Dixon v. State, 310 Ark. 460, 839 S.W.2d 173 (1992). The evidence must also be forceful enough to compel reasonable minds to reach a conclusion one way or ther other. Id. When a defendant challenges the sufficiency of the evidence, we do not weigh the evidence but review it in the light most favorable to the State, and only evidence supporting the verdict will be considered. Id.; Moore v. State, 315 Ark. 131, 864 S.W.2d 863 (1993).  The evidence of Huggins’s guilt in this case was circumstantial. Circumstantial evidence may constitute substantial evidence, but to do so it must exclude every other reasonable hypothesis consistent with innocence. Trimble v. State, 316 Ark. 161, 871 S.W.2d 562 (1994); Paige v. State, 45 Ark. App. 13, 870 S.W.2d 771 (1994); Sheridan v. State, 313 Ark. 23, 852 S.W.2d 772 (1993); Bennett v. State, 308 Ark. 393, 825 S.W.2d 560 (1992). Whether a reasonable hypothesis exists is for the trier of fact to resolve. Trimble v. State, supra; Paige v. State, supra; Sheridan v. State, supra; Bennett v. State, supra.  Following these precepts for determining substantial evidence, we first take note of the fact that it is uncontroverted that White’s death was caused by a fatal dosage of pentobarbital which is the active ingredient found in Sleep Away. Viewing this evidence in the light most favorable to the State, the following proof was amassed by the State. Huggins had the opportunity to add Sleep Away to his drink container because Huggins was left alone in the kitchen while Lewis helped White take some laundry into another room. Huggins then held White’s cup and poured beer from his drink container into it. After White keeled over, Lewis heard something hit the garbage can, and when Lewis looked into the garbage can, he saw a Sleep Away container. Huggins told Lewis that the Sleep Away was a poison. After collapsing, White was foaming at the mouth and was unconscious. When Lewis began running for the door to get help from White’s mother, Huggins stopped him and stated that White would be all right. Huggins and Lewis placed White on the couch, and Huggins put a towel on his head. Huggins removed the Sleep Away bottle from the garbage can with a paper towel so that he would not leave his fingerprints. On their way to Memphis, Huggins remarked to Lewis when reminded of the Sleep Away container, “Goddamn, I forgot it.” Neither man notified medical or law enforcement authorities; nor did they contact White’s family about White’s unconscious state or the fact that he was foaming at the mouth. They further did not return to White’s trailer over the next four days to check on him. We conclude that the State’s evidence that Huggins perpetrated White’s murder was ample in this case. Furthermore, we cannot say that the jury clearly erred in determining that there was no other reasonable hypothesis which explains White’s death in light of these circumstances. We next turn to the issue of the theft of the 1987 Pontiac Fire-bird. A person is guilty of theft, if he “[k]nowingly takes or exercises unauthorized control over, or makes an unauthorized transfer of an interest in, the property of another with the purpose of depriving the owner thereof.” Ark. Code Ann. § 5-36-103(a)(1) (1987). Again, Huggins asserts that there is no substantial evidence to support his conviction for the theft of the Pontiac Fire-bird owned by the Crittenden County Sheriff’s Department. We believe that the following evidence is substantial. Although White’s car was actually owned by the Crittenden County Sheriff’s Department, he often used the car as collateral to finance his substance abuse. White “pawned” the care in Memphis on Sunday, January 10, 1993, to purchase more crack cocaine. He then needed to travel to Arkansas to obtain the money to pay off the debt. Lewis testified that Booker Shelton, Huggins’s crack cocaine supplier, instructed Huggins to return from Arkansas with either the car or the money. Huggins and Shelton would not allow White to go back to Arkansas in the car alone because they were worried that White would not return to Memphis. Huggins, Therefore, drove the three men to White’s trailer. When Huggins and Lewis took the car after White collapsed on January 11, 1993, they both knew that the Sheriff’s Department owned the car. Regardless of that fact, they delivered the car to Shelton.  The jury found Huggins guilty of theft and, no doubt, determined that he knowingly exercised unauthorized control of a car which belonged to the Sheriff’s Department and not to White. The jury further could reasonably have inferred from what ultimately transpired that Huggins exercised unauthorized control of the vehicle in Arkansas for the purpose of delivering it to Booker Shelton in Memphis. That is enough to constitute substantial evidence of theft.  There is one final point. The theft information in this case charged Huggins with committing the offense on January 11, 1993, and the State argued in opposition to Huggins’s motion for directed verdict that the theft occurred after White collapsed. At one point in its ruling, the trial court stated that the theft occurred on January 10, 1993, at the time of the “pawn” of the car in Tennessee. We disagree with that statement because it runs contrary to the information and to the State’s theory of the case. Nonetheless, the trial court correctly denied the motion, even if for the wrong reason, and we affirm its decision. See Hagen v. State, 315 Ark. 20, 864 S.W.2d 856 (1993); Register v. State, 313 Ark. 426, 855 S.W.2d 320 (1993). The record has been reviewed for other reversible error pursuant to Supreme Court Rule 4-3(h), and none has been found. Affirmed. Dudley, Newbern, and Roaf, JJ., dissent.